Cuyahoga App. No. 79475, 2002-0hio-1554. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of the joint motion to consolidate briefing in Supreme Court case Nos. 2002-0840, State v. Taylor, Cuyahoga App. No. 79475, 2002-Ohio-1554, and 2002-0841, State v. Wilson, Cuyahoga App. No. 79485, 2002-Ohio-1846,
IT IS ORDERED by the court that the motion to consolidate briefing be, and hereby is, granted.
IT IS FURTHER ORDERED that the parties shall combine the briefing of case Nos. 2002-0840 and 2002-0841 and file one brief for each brief permitted under S.Ct.Prac.R. VI. The parties shall file an original of the brief in each case and 18 copies of the brief.
IT IS FURTHER ORDERED that appellant’s merit brief shall be filed on or before November 19, 2002, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.